DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3 – 7, and 9 – 15 are pending.  Claims 1, 3, 6, 7, and 11 were amended.  Claims 2 and 8 were cancelled.

Drawings
The drawings were received on 24 March 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 7, and 9 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 3, and 11 include the element/step “the storage battery characteristics table includes an OCV characteristics table” or “the storage battery characteristics table includes an internal resistance characteristics table.”  A review of the specification finds a description of two separate tables, TB1 and TB2, throughout the specification.   The specification is silent with respect to a table that includes both TB1 and TB2, or a table that includes one or the other of TB1 and TB2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 7, and 9 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 3, and 11 include the element/step “the storage battery characteristics table includes an OCV characteristics table” or “the storage battery characteristics table includes an internal resistance characteristics table.”  A review of the specification finds a description of two separate tables, TB1 and TB2, throughout the specification.   The specification is silent with respect to a table that includes both TB1 and TB2, or a table that includes one or the other of TB1 and TB2.  For the purpose of the instant examination, the Examiner interprets these limitations as “the storage battery characteristics table comprises OCV characteristics” and “the storage battery characteristics table comprises internal resistance characteristics”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 2010/0072948 (hereinafter 'Sun') in view of Kawakami et al., US 2002/0109506 (hereinafter 'Kawakami').

Regarding claim 1: Sun teaches a storage battery management device ([0007]: discloses a method and circuit for characteristics tracking of a battery module) comprising:
a memory configured to store therein storage battery characteristics of a storage battery unit as a storage battery characteristics table ([0019, 0054, Fig 2, Fig 6]: discloses a look-up table that contains a relationship between open circuit voltage and the stored capacity of the battery, with the look-up table stored in storage module 631); 
one or more processors coupled to the memory ([0059, 0060, Fig 6]: discloses processor 633 that updates the look-up table) and configured to: 		acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) ([0040, 0051]: discloses measuring a total amount of current and a voltage from the battery module and the use of the temperature of the environment as well as the temperature of the battery);
	update the storage battery characteristics table based on the acquired storage battery characteristics ([0049, 0053]: discloses updating the look-up table with a new measured amount of battery capacity); and 
	estimate SOC of the storage battery unit by referring to the updated storage battery characteristics table ([0045]: discloses a determination of the remaining capacity off the battery), 
wherein the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC ([0019]: discloses a look-up table that defines a relationship between open circuit voltage and the energy capacity of battery, which is interpreted as equivalent to OCV and SOC, respectively), and 
the storage battery characteristics table includes an OCV characteristics table ([0045]: discloses a determination of the remaining capacity of the battery).

Sun is silent with respect to wherein 
acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature;
the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC and temperature.

Kawakami discloses a device for detecting the internal state of a battery including “a deterioration state, an electricity storable capacity, a remaining capacity, and an internal resistance ([Abstract])” that includes 
acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature ([0456]: discloses a memory that includes “tables of previously acquired characteristics data of the normal rechargeable battery” including tables that map state of charge (Q), discharge current (Id) and temperature (T) to the open-circuit voltage of the battery); and
the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC and temperature ([0393, 0396, 0436]: discloses a memory that holds tables of battery characteristics, including tables of voltage based on State of Charge (Q), current (Id), and temperature (T) that is used in the estimation of the open circuit voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami to incorporate temperature information into the estimation of the state of the battery, as different temperatures are associated with distinctly different curves or voltage versus capacity, as shown in Fig 19.

Regarding claim 3: Sun teaches a storage battery management device ([0007]: discloses a method and circuit for characteristics tracking of a battery module) comprising: 
a memory configured to store therein storage battery characteristics of a storage battery unit as a storage battery characteristics table ([0019, 0054, Fig 2, Fig 6]: discloses a look-up table that contains a relationship between open circuit voltage and the stored capacity of the battery, with the look-up table stored in storage module 631); and 
one or more processors coupled to the memory ([0059, 0060, Fig 6]: discloses processor 633 that updates the look-up table) and configured to:
	acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) ([0040, 0051]: discloses measuring a total amount of current and a voltage from the battery module and the use of the temperature of the environment as well as the temperature of the battery);
	update the storage battery characteristics table based on the acquired storage battery characteristics ([0049, 0053]: discloses updating the look-up table with a new measured amount of battery capacity); and 
	estimate SOC of the storage battery unit by referring to the updated storage battery characteristics table ([0045]: discloses a determination of the remaining capacity off the battery), 
wherein 
	the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC and temperature ([0019]: discloses a look-up table that defines a relationship between open circuit voltage and the energy capacity of battery, which is interpreted as equivalent to OCV and SOC, respectively), and 
	the storage battery characteristics table includes an OCV characteristics table ([0045]: discloses a determination of the remaining capacity of the battery).

Sun is silent with respect to wherein 
acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature;
	the storage battery characteristics include internal resistance characteristics with respect to change in SOC and temperature, and 
the storage battery characteristics table includes an internal resistance characteristics table. 

Kawakami discloses a device for detecting the internal state of a battery including “a deterioration state, an electricity storable capacity, a remaining capacity, and an internal resistance ([Abstract])” that includes 
acquire, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature ([0456]: discloses a memory that includes “tables of previously acquired characteristics data of the normal rechargeable battery” including tables that map state of charge (Q), discharge current (Id) and temperature (T) to the open-circuit voltage of the battery);
	the storage battery characteristics include internal resistance characteristics with respect to change in SOC and temperature ([0456]: discloses a memory that includes “tables of previously acquired characteristics data of the normal rechargeable battery” including tables that map state of charge (Q), discharge current (Id) and temperature (T) to the internal resistances of the battery when discharging (Rd) or charging (Rc)); and
the storage battery characteristics table includes an internal resistance characteristics table ([0393, 0396, 0436]: discloses a memory that holds tables of battery characteristics, including tables of voltage based on State of Charge (Q), current (Id), and temperature (T) that is used in the estimation of the open circuit voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami to incorporate temperature information into the estimation of the state of the battery, as different temperatures are associated with distinctly different curves or voltage versus capacity, as shown in Fig 19.

Regarding claim 4: Sun in view of Kawakami teaches the storage battery management device according to claim 1, as discussed above, wherein the one or more processors are configured to: 
determine whether the storage battery characteristics table needs to be updated based on the acquired storage battery characteristics (Sun: [0022 – 0024, Fig 1]: discloses various reasons that indicate that the battery needs to be measured, such as an extended time at idle, or a low degree of variability in the output voltage); and 
update the storage battery characteristics table when it is determined that the storage battery characteristics table needs to be updated based on a determination result (Sun: [0025, 0026, Fig 1]: disclose measuring the battery in step S131, after step S130 has decided that the battery needs to be measured). 

Regarding claim 5: Sun in view of Kawakami teaches the storage battery management device according to claim 4, as discussed above, wherein
the storage battery information includes information on full charge capacity (Sun: [0019]: discloses a point set at the full capacity of the battery), and 
the one or more processors are configured to determine that the storage battery characteristics table needs to be updated when present full charge capacity is smaller than a prescribed value (Sun: [0046 – 0049, Fig 5]: discloses determining whether to update the look-up table based on the detected capacity (consumption capacity Qb) becoming less than the expected capacity (table capacity Qc)).

Regarding claim 9: Sun in view of Kawakami teaches the storage battery management device according to claim 1, as discussed above, wherein the storage battery characteristics include full charge capacity (Sun: [0051, 0053]: discloses the storage of a “primary capacity”, which is described as the capacity of the battery before the battery has been used, which is interpreted as a full charge capacity for the battery before deterioration).

Regarding claim 10: Sun in view of Kawakami teaches the storage battery management device according to claim 1, as discussed above, wherein the storage battery information includes current, voltage, and temperature of the storage battery unit (Sun: [0040, 0051]: discloses that the battery measurements include open circuit value, the amount of charge consumed, the temperature of the environment, and the temperature of the battery, as well as measuring a total amount of current and a voltage from the battery module).

Regarding claim 11: Sun teaches a method to be executed by a storage battery management device ([0007]: discloses a method and circuit for characteristics tracking of a battery module) including a characteristics storage unit configured to store therein storage battery characteristics of a storage battery unit as a storage battery characteristics table ([0019, 0054, Fig 2, Fig 6]: discloses a look-up table that contains a relationship between open circuit voltage and the stored capacity of the battery, with the look-up table stored in storage module 631), the method comprising: 
acquiring, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) ([0040, 0051]: discloses measuring a total amount of current and a voltage from the battery module and the use of the temperature of the environment as well as the temperature of the battery); 
updating the storage battery characteristics table based on the acquired storage battery characteristics ([0049, 0053]: discloses updating the look-up table with a new measured amount of battery capacity); and 
estimating SOC of the storage battery unit by referring to the updated storage battery characteristics table ([0045]: discloses a determination of the remaining capacity of the battery)., wherein 
	the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC ([0019]: discloses a look-up table that defines a relationship between open circuit voltage and the energy capacity of battery, which is interpreted as equivalent to OCV and SOC, respectively), and 
	the storage battery characteristics table includes an OCV characteristics table ([0045]: discloses a determination of the remaining capacity of the battery).

Sun is silent with respect to
acquiring, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature; and
the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC and temperature.

Kawakami discloses a device for detecting the internal state of a battery including “a deterioration state, an electricity storable capacity, a remaining capacity, and an internal resistance ([Abstract])” that includes 
acquiring, based on storage battery information including temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature ([0456]: discloses a memory that includes “tables of previously acquired characteristics data of the normal rechargeable battery” including tables that map state of charge (Q), discharge current (Id) and temperature (T) to the open-circuit voltage of the battery); and
the storage battery characteristics include OCV (Open Circuit Voltage) characteristics with respect to change in SOC and temperature ([0393, 0396, 0436]: discloses a memory that holds tables of battery characteristics, including tables of voltage based on State of Charge (Q), current (Id), and temperature (T) that is used in the estimation of the open circuit voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami to incorporate temperature information into the estimation of the state of the battery, as different temperatures are associated with distinctly different curves or voltage versus capacity, as shown in Fig 19.

Regarding claim 12: Sun in view of Kawakami teaches the method according to claim 11, as discussed above, comprising 
determining whether the storage battery characteristics table needs to be updated based on the storage battery characteristics acquired at the acquiring the storage battery characteristics (Sun: [0022 – 0024, Fig 1]: discloses various reasons that indicate that the battery needs to be measured, such as an extended time at idle, or a low degree of variability in the output voltage), 
wherein the updating the storage battery characteristics table includes updating the storage battery characteristics table when it is determined, based on a determination result as to whether the storage battery characteristics table needs to be updated, that the storage battery characteristics table needs to be updated (Sun: [0025, 0026, Fig 1]: disclose measuring the battery in step S131, after step S130 has decided that the battery needs to be measured).
 
Regarding claim 13: Sun in view of Kawakami teaches the method according to claim 12, as discussed above, wherein 
the storage battery information includes information on full charge capacity (Sun: [0019]: discloses a point set at the full capacity of the battery), and 
the determining whether the storage battery characteristics table needs to be updated includes determining that the storage battery characteristics table needs to be updated when present full charge capacity is smaller than a prescribed value (Sun: [0046 – 0049, Fig 5]: discloses determining whether to update the look-up table based on the detected capacity (consumption capacity Qb) becoming less than the expected capacity (table capacity Qc)).

Regarding claim 14: Sun in view of Kawakami teaches the method according to claim 11, as discussed above, comprising: 
presenting the storage battery characteristics acquired at the acquiring the storage battery characteristics (Sun: [0061] The characteristic tracking circuit 620 further comprises a display module 615 for displaying a tracking result. In one embodiment, the display module 615 is capable of displaying an effective remaining capacity, an ineffective capacity, a consuming capacity, and the aged capacity); and 
receiving input of an update instruction for the storage battery characteristics table (Sun: [0046 – 0049, Fig 5]: discloses determining whether to update the look-up table based on the detected capacity (consumption capacity Qb) becoming less than the expected capacity (table capacity Qc)), 
wherein the updating the storage battery characteristics table includes updating the storage battery characteristics table when the update instruction is input (Sun: [0025, 0026, Fig 1]: disclose measuring the battery in step S131, after step S130 has decided that the battery needs to be measured).


Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kawakami in view of Ballantine et al., US 2019/0317152 (hereinafter 'Ballantine').

Regarding claim 6: Sun in view of Kawakami teaches the storage battery management device according to claim 1, as discussed above, wherein the one or more processors are configured to: 
present the acquired storage battery characteristics (Sun: [0061]: The characteristic tracking circuit 620 further comprises a display module 615 for displaying a tracking result. In one embodiment, the display module 615 is capable of displaying an effective remaining capacity, an ineffective capacity, a consuming capacity, and the aged capacity); 
receive input of an update instruction for the storage battery characteristics table (Sun: [0046 – 0049, Fig 5]: discloses determining whether to update the look-up table based on the detected capacity (consumption capacity Qb) becoming less than the expected capacity (table capacity Qc)); and 
update the storage battery characteristics table when the update instruction is input (Sun: [0025, 0026, Fig 1]: disclose measuring the battery in step S131, after step S130 has decided that the battery needs to be measured). 

Sun in view of Kawakami is silent with respect to 
present the acquired storage battery characteristics to a user terminal connected through a network.

Ballantine teaches a system of characterizing battery degradation by matching detected impedance responses to a library of responses ([0040]) that includes 
present the storage battery characteristics to a user terminal connected through a network ([0076, 0077]: discloses the use of a network to communicate between a database and a battery that is being tested), and 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami in view of Ballantine to enable user control of the battery charging to intervene in detected harmful situations, such as “a dangerous potential for the battery to catch on fire” when they are detected ([0078]).

Regarding claim 7: Sun in view of Kawakami teaches the storage battery management device according to claim 6, as discussed above.
Sun in view of Kawakami is silent with respect to wherein the one or more processors are configured to: 
receive input of the update instruction from the user terminal through the network. 
	
Ballantine teaches a system of characterizing battery degradation by matching detected impedance responses to a library of responses ([0040]) that includes 
present the storage battery characteristics to a user terminal connected through a network ([0076, 0077]: discloses the use of a network to communicate between a database and a battery that is being tested), and 
receive input of the update instruction from the user terminal through the network ([0105]: discloses creating a request to update the EIS data from a particular battery in the system). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami in view of Ballantine to enable user control of the battery charging to intervene in detected harmful situations, such as “a dangerous potential for the battery to catch on fire” when they are detected ([0078]).

Regarding claim 15: Sun teaches the method according to claim 14, as discussed above.
Sun in view of Kawakami is silent with respect to wherein 
the presenting the storage battery characteristics includes presenting the storage battery characteristics to a user terminal connected through a network, and 
the receiving input of the update instruction includes receiving input of the update instruction from the user terminal through the network.

Ballantine teaches a system of characterizing battery degradation by matching detected impedance responses to a library of responses ([0040]) that includes
the presenting the storage battery characteristics includes presenting the storage battery characteristics to a user terminal connected through a network ([0076, 0077]: discloses the use of a network to communicate between a database and a battery that is being tested), and 
the receiving input of the update instruction includes receiving input of the update instruction from the user terminal through the network ([0105]: discloses creating a request to update the EIS data from a particular battery in the system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sun in view of Kawakami in view of Ballantine to enable user control of the battery charging to intervene in detected harmful situations, such as “a dangerous potential for the battery to catch on fire” when they are detected ([0078]).

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 6 have been fully considered and resolve the issues of indefiniteness.  The rejection of 24 December 2021 has been withdrawn. 

	
35 USC §102 
Applicant’s arguments with respect to claims 1, 2, 4 – 6, and 8 – 14 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.   Sun does not explicitly recite the use of temperature in the calculation of the state of charge of the battery, as recited by the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862